UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4238


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLORIA JEAN GLISSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00032-FDW-DSC-1)


Submitted:   December 5, 2012             Decided:   December 13, 2012


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy A. Phipps, Raleigh, North Carolina, for Appellant.     Anne
M. Tompkins, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gloria Jean Glisson was convicted by a jury of one

count of conspiracy to commit bank fraud, three counts of bank

fraud,   and      one   count      of    receipt         of    stolen       securities,       and

sentenced to ninety-seven months’ imprisonment.                                She appeals,

challenging her sentence, alleging that the district court erred

in denying her request for a downward departure or variance.

Finding no error, we affirm.

              Glisson       claims      that       the    district       court’s       alleged

errors rendered her sentence unreasonable.                           This court reviews a

sentence    for    reasonableness,          applying           an    abuse    of   discretion

standard.      Gall v. United States, 552 U.S. 38, 51 (2007).                                  We

first    review       for    significant           procedural          errors,       including

whether the district court failed to calculate or improperly

calculated      the     Guidelines        range,         treated      the     Guidelines      as

mandatory, failed to consider the § 3553(a) factors, or failed

to   adequately       explain      its    chosen         sentence.           Id.     To     avoid

procedural        error,       the       district             court      must        make     an

“individualized         assessment,”       wherein            it    applies    the    relevant

§ 3553(a) factors to the facts of the case before it.                                     United

States   v.    Carter,       564   F.3d    325,      328       (4th    Cir.     2009).        The

district court also should address any nonfrivolous arguments

for an out-of-Guidelines sentence and explain why it rejected

those arguments.            Id.      If we find the sentence procedurally

                                               2
reasonable,      we     then     examine        substantive          reasonableness,

considering the totality of the circumstances.                       Gall, 552 U.S.

at 51.      If the sentence is within the Guidelines range, this

court applies a presumption of reasonableness.                    United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).

            Glisson’s argument that the district court erred in

denying her request for a downward departure is unreviewable.

See United States v. Carr, 271 F.3d 172, 176 (4th Cir. 2011).

However, her allegation of error in failing to grant a variance

is reviewable by this court.          We find that Glisson’s sentence is

both     procedurally      and      substantively          reasonable.            Despite

Glisson’s     contentions      to   the       contrary,     the      district       court

properly considered the § 3553(a) factors, provided a detailed

individualized        assessment,     responded       to     defense            counsel’s

arguments for a below-Guidelines sentence meaningfully and with

specificity,     and     clearly      explained       its       chosen          sentence.

Furthermore,     Glisson       presents        no   evidence         to     rebut    the

presumption     of     reasonableness          applicable       to        her    within-

Guidelines sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral     argument      because    the     facts     and     legal

contentions     are   adequately     presented      in    the     materials        before

this court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                          3